Citation Nr: 0619800	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
bilateral hearing loss, rated noncompensable.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In the present 
appeal, the appellant was not provided with appropriate 
notice of what type of information and evidence was needed to 
substantiate his claim for entitlement to an initial 
compensable rating for hearing loss.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (In order 
to comply with the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  The duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the SOC, or the SSOC from which 
the claimant might have been able to infer what evidence was 
lacking.).  The only letter in this case informed the veteran 
what was needed concerning his service connection claim.  In 
addition, the VA also failed to request the veteran to 
provide any evidence in the claimant's possession that 
pertains to his claim (see 38 U.S.C.A. § 3.159)).  As such, 
it will be necessary to remand these matters to provide the 
appellant proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:
 
1.  The AMC must send the veteran a VCAA 
notice for his claim (entitlement to an 
initial compensable rating for bilateral 
hearing loss), which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent caselaw discussed above.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  This notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

 2.  After the appellant has been 
provided sufficient time to reply, and 
after any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


